Order filed, May 06, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00840-CR
                                ____________

                     LORENZA ANDRE SAM, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                   Trial Court Cause No. 10-DCR-055360A


                                    ORDER

      The reporter’s record in this case was due September 30, 2013. See Tex. R.
App. P. 35.1. On December 12, 2013, this court granted the court reporters
request for extension of time to file the record until January 02, 2014 with no
further extensions. On January 07, 2014 this court granted the court reporters
second request for extension of time to file the record until February 06, 2014
with no further extensions. To date, the record has not been filed with the court.
Because the reporter’s record was not filed within the time prescribed in the first
two extensions the court issues the following order.

       We order Elizabeth Wittu, the official court reporter, to file the record in
this appeal on or before May 05, 2014.             No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Elizabeth
Wittu does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                   PER CURIAM